UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4911


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VICTOR GERARDO PAULIN,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00080-RJC-1)


Submitted:   April 21, 2011                   Decided:   May 9, 2011


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
Assistant Federal Defender, Asheville, North Carolina; Angela
Parrott, Assistant Federal Defender, Charlotte, North Carolina,
for Appellant.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Victor Gerardo Paulin appeals the 186-month sentence

imposed following his guilty plea to conspiracy to possess with

intent    to    distribute    five   kilograms         or   more    of    cocaine,    in

violation of 21 U.S.C. § 846 (2006), possession with intent to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. § 841(a)(1) (2006), and possession of a firearm during

and in relation to a drug trafficking crime, in violation of 18

U.S.C.A. § 924(c) (West 2000 & Supp. 2010).                        Paulin’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   asserting     that   there       are   no    meritorious        grounds    for

appeal    but    questioning    whether        Paulin       was    exempt    from    the

statutory mandatory minimum sentence set out in § 924(c)(1)(A)

and   whether      Paulin’s    sentence        was    procedurally          reasonable.

Paulin was advised of his right to file a pro se supplemental

brief but has not done so.                 Finding no reversible error, we

affirm.

               Counsel first questions whether Paulin is subject to

the   statutory       mandatory      minimum          sentence      set      forth    in

§ 924(c)(1)(A)      because    he    was    subject     to    a    higher     statutory

mandatory minimum sentence for his drug trafficking convictions.

As counsel acknowledges, however, this argument is foreclosed by

the Supreme Court’s recent decision in Abbott v. United States,

131 S. Ct. 18, 23 (2010) (holding “that a defendant is subject

                                           2
to a mandatory, consecutive sentence for a § 924(c) conviction,

and is not spared from that sentence by virtue of receiving a

higher mandatory minimum on a different count of conviction.”).

Therefore, Paulin’s first argument fails.

                Counsel        also       argues           that    Paulin’s      sentence      is

procedurally unreasonable because the district court’s finding

overstated       the   amount       of     drugs       attributable        to    Paulin.       In

reviewing a sentence, we must first ensure that the district

court did not commit any “significant procedural error,” such as

failing to properly calculate the applicable Guidelines range.

Gall v. United States, 552 U.S. 38, 51 (2007).                             In assessing the

district court’s application of the Guidelines, “we review the

district       court’s    .     .     .   factual          findings     for     clear    error.”

United States v. Layton, 564 F.3d 330, 334 (4th Cir.), cert.

denied,    130    S.     Ct.    290       (2009).            “Clear     error    occurs      when,

although there is evidence to support it, the reviewing court on

the     entire    evidence          is     left       with        the   definite       and   firm

conviction that a mistake has been committed.”                             United States v.

Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (internal quotation

marks    omitted).        Upon        review,         we    conclude     that    the    district

court did not clearly err in its determination of the amount of

drugs    for     which    Paulin          was   held        accountable       for   Guidelines

purposes.



                                                  3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Paulin, in writing, of his right to

petition    the   Supreme       Court    of       the   United      States     for   further

review.     If    Paulin       requests       that      a   petition      be   filed,       but

counsel    believes      that     such    a       petition     would      be    frivolous,

counsel    may    move   in     this     court      for     leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Paulin.             We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before      the    court     and       argument     would       not     aid    the

decisional process.



                                                                                     AFFIRMED




                                              4